Citation Nr: 9909367	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had verified active duty from August 1952 to 
October 1957.  He had additional prior unverified active duty 
from approximately August 1942 to February 1946, and from 
July 1950 to December 1951.  In November 1944, the veteran 
was awarded the Purple Heart Medal for wounds sustained in 
active against enemy forces.  Subsequently, he appears to 
have had inactive duty with the Unites States Marine Corps 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
RO, which, inter alia, denied claims for service connection 
for hypertension and bilateral hearing loss.  The veteran 
timely appealed the determination as to those issues.


FINDINGS OF FACT  

1.  No definitive diagnosis or findings demonstrating 
hypertension were made in service, and there is no competent 
medical evidence of a nexus between any current hypertension 
and service, to include evidence that hypertension was 
manifest to a compensable degree within one year after the 
veteran's separation from service.

2.  No diagnosis, findings, or complaints of hearing loss 
were made in service, and there is no competent medical 
evidence of a nexus between any current hearing loss 
disability and service. 


CONCLUSION OF LAW

The veteran's claims for service connection for hypertension 
and bilateral hearing loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

However, the threshold question in the present appeal is 
whether the veteran has presented well-grounded claims for 
service connection for hypertension and hearing loss.  In 
this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that [each] claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period. Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993). 

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition 
currently.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

A. Hypertension

When examined for VA purposes in May 1996, blood pressure 
readings were 108/64 while sitting, 188/70 while standing, 
120/60 in a supine position, and the examiner included among 
his diagnoses "status post past history of high blood 
pressure, on medication."  Thus, it would appear that a 
current disability is medically demonstrated.  The questions 
remain, however, as to whether hypertension was shown in 
service, and whether there is a medical basis for attributing 
any current hypertension to service.

The veteran's service medical records from his two periods of 
active service do not include a definitive diagnosis of or 
findings pertaining to hypertension.  Blood pressure readings 
were noted on numerous physical examinations throughout these 
periods of active service, and the Board has carefully 
reviewed them.  In-service blood pressure readings range from 
a low of 118/66 mm. Hg. noted on routine examination in June 
1951, to a high of 140/80 mm. Hg. noted on routine annual 
examination on October 14, 1954, as well as on hospital 
examination a day later, on October 15, 1954.  While an 
October 15, 1954 examiner noted an impression of 
"[h]ypertension ???," an electrocardiogram (ECG) of October 
15, 1954 was within normal limits.  The veteran was given no 
medication, and he was found to be physically qualified to 
perform the duties of his rank at sea or on Foreign Service.  
No follow-up evaluation was noted, and the remaining records 
are silent as to any additional complaints, findings or 
diagnosis of hypertension.  Hence, hypertension was not shown 
in service. 

There also is no medical evidence of a nexus between any 
current hypertension and service.  The Board acknowledges 
that cardiovascular disease, to include hypertension, is 
among the chronic diseases for which service connection may 
be granted on a presumptive basis if manifest to a 
compensable degree (i.e., 10 percent disabling) within one 
year post-service.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1995).  Here, however, there 
is no medical evidence that the veteran had hypertension to 
the required degree within his first post-discharge year.  
Indeed, the first documented evidence of hypertension is the 
May 1996 VA examination report, and attempts to obtain 
earlier private medical by doctors the veteran claims have 
treated him (Drs. Edward Beeman, and Sadull Kahn) have been 
unsuccessful.  Moreover, there is otherwise no competent 
medical opinion that the veteran's current hypertension 
originated or is otherwise related to service.

In the absence of competent evidence to support the claim, 
the claim for service connection for hypertension must be 
denied as not well grounded.

B. Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

On VA authorized audiological evaluation in May 1996, the 
report of which is dated in September 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
90
95
LEFT
20
20
65
85
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The diagnosis was moderately severe to profound high 
frequency, sensorineural hearing loss, bilaterally.  

Clearly, then, the veteran is shown to have a current 
bilateral hearing loss disability for VA purposes.  Although 
the service medical records do not reveal any complaints, 
findings, or diagnosis of hearing loss in service (hearing 
acuity was 15/15 on numerous spoken voice tests taken in 
conjunction with routine physical examinations, and no 
hearing loss was noted, to include in connection with the 
veteran's September 1957 separation examination), the absence 
of evidence of hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Here, however, the record contains no 
medical evidence or opinion that the veteran's hearing loss 
is in any way related to his active military service.  In the 
absence of such evidence, the claim for service connection 
for hearing loss is not plausible, and must be denied as not 
well grounded.  

C.  Conclusion

In reaching the above determinations, the Board has carefully 
considered the veteran's assertions of entitlement to service 
connection under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(b)(2).  Specifically, the veteran contends that 
service connection for hypertension and bilateral hearing 
loss are warranted under the theory that as a combat veteran, 
his statements of service incurrence and chronicity must be 
accepted as competent evidence unless the VA specifically 
finds otherwise.  

The Board notes that, as the evidence, in fact, demonstrates 
that the veteran sustained a shell fragment wound to the left 
buttock in action against enemy forces in Saigon, and that he 
was awarded the Purple Heart in November 1944, he is a combat 
veteran.  However, that fact, alone, does not entitle him to 
a presumption of service connection.  While a combat veteran 
may establish, by his own statements, incurrence or 
aggravation of an injury or disease in service, provided that 
he is competent to do so, and provided that his accounts are 
consistent with the circumstances of his service, the 
operation of section 1154 does not obviate the need for him 
to present competent evidence of a current disability, and of 
a nexus between the current condition and service.  See Arms 
v. West, No. 96-1214 (U.S. Vet. App. Feb. 11, 1999); Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Accordingly, a 
combat veteran who uses lay testimony to show incurrence (or 
aggravation) must nevertheless generally proffer medical 
evidence to establish a current disability and its nexus to 
service because lay persons are not competent to offer 
medical opinions.  Id.  See also, Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  

In this case, the veteran is not shown to possess the 
appropriate medical training and expertise to render a 
competent medical opinion that chronic hypertension or 
hearing loss was present in service, or that there is 
otherwise a nexus between such currently diagnosed conditions 
and service.  Hence, he may not establish plausible claims 
for the claimed benefits on the basis of his assertions, 
alone.  Id. 

In view of the foregoing, the Board must conclude that the 
veteran has not met his burden of presenting plausible claims 
for service connection for hypertension, and for bilateral 
hearing loss.  As such, the VA is under no duty to assist the 
veteran in developing the facts pertinent to the claim.  See 
Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the appellant's claim of 
entitlement to service connection for hearing loss.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  As 
mentioned above, in connection with his claim for benefits, 
the veteran indicated that private physicians, Drs. Beeman 
and Kahn, had treated him for, among other things, 
hypertension and hearing loss.  In September 1996, the RO 
requested any records of medical treatment of the veteran 
from both doctors, and advised the veteran of its request 
(emphasizing that it was still his ultimate responsibility to 
submit evidence in support of his claim).  In the only 
response received by the RO,  Dr. Khan indicated that records 
were deleted from his files.   

Although the RO did not specifically deny the claims on 
appeal as not well grounded, where, as here, an "RO does not 
specifically address the question whether a claim is well 
grounded, but rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board also notes 
that the RO notified the veteran of the legal requirement of 
submitting well-grounded claims in the April 1997 Statement 
of the Case (SOC), and of the need to submit evidence showing 
the current disability, and that each is possibly related to 
service.  Thus, the duty to inform the veteran of the 
evidence necessary to complete his applications for service 
connection has been met.  See 38 U.S.C.A. § 5103(a) (1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

In the absence of evidence of well-grounded claims, service 
connection for hypertension and for bilateral hearing loss is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


